IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-20737
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

FORTUNATUS BOMA WILCOX,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CR-H-95-0091
                        - - - - - - - - - -
                           June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Fortunatus Boma Wilcox appeals from his sentence following

his convictions for one count of conspiracy to commit interstate

transportation of stolen property, four counts of interstate

transportation of stolen property and aiding and abetting, and

one count of possession of stolen mail and aiding and abetting.

Wilcox argues that the district court erred by refusing to grant



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-20737
                               -2-

him a three-level reduction for acceptance of responsibility

pursuant to U.S.S.G. § 3E1.1 and that the Government breached the

plea agreement by releasing information that Wilcox was

cooperating with the Government.   Based upon the testimony

presented at the sentencing hearing, we conclude that the

district court did not clearly err by refusing to grant Wilcox a

reduction for acceptance of responsibility.   Further, Wilcox's

guilty plea was not entered pursuant to the terms of a plea

agreement; rather, Wilcox pleaded guilty after the initial plea

agreement between Wilcox and the Government had been withdrawn.

Accordingly, the judgment of the district court is AFFIRMED.

     AFFIRMED.